Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152586                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                   SC: 152586                                        Justices
  In re R. D. JOHNSON, JR., Minor.                                 COA: 325564
                                                                   Oakland CC Family Division:
                                                                   11-791659-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the October 20, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 11, 2015
           s1208
                                                                              Clerk